Citation Nr: 1545818	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  09-28 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to March 1974, from December 1993 to February 1994, and from December 3, 1994 to December 30, 1994.  The Veteran served in the Air National Guard from January 1987 to March 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran subsequently appealed to the Board, and the Board remanded the claim for further development in November 2012, which included verifying periods of active duty for training (ACDUTRA), and offering the Veteran an opportunity to submit evidence from a private physician.  


FINDING OF FACT

There is no evidence demonstrating that the Veteran's obstructive sleep apnea had its onset during a period of active military service or during a period of ACDUTRA.


CONCLUSION OF LAW

The criteria to establish service connection for obstructive sleep apnea are not met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

In accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  A July 2008 letter provided notice before the initial adjudication of the claim regarding what information and evidence was needed to substantiate the claim, as well as what information and evidence should be submitted by the Veteran and what information and evidence will be obtained by VA.  Accordingly, the notice requirements of the VCAA have been satisfied. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1)  (2015).  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the Veteran in the development of the claim.  The Veteran's service treatment records have been obtained.  Pertinent private treatment records, as well as VA treatment records dated through February 2015, have been associated with the claims file.  The Veteran has reported that he had a diagnosis of obstructive sleep apnea in either August 2007 or November 2007 and he was specifically provided the opportunity to submit the diagnosing treatment record in July 2008 and January 2013.  To date, the Veteran has not provided the medical record showing the date of diagnosis or the relevant release form.  See 38 C.F.R. § 3.159(c); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

The Veteran's claim was remanded in November 2012 for the RO to make appropriate efforts of verify all the dates of ACDUTRA.  The remand also directed the RO to invite the Veteran to identify the appropriate information for all medical care providers who may possess any records showing treatment for his sleep apnea.  In January 2013, the RO sent a letter to the Veteran requesting he sign appropriate release forms for a specified private physician that was referenced in the November 2012 remand directives.  No response was received from the Veteran.  

In January 2013, the RO sent a letter to the appropriate state service office requesting verification of ACDUTRA dates, among other things.  See Air National Guard M21-1MR, III.iii.2.B.15.d. (When a veteran leaves the Air National Guard, records are sent to the state headquarters, the Office of the Adjutant General).  However, it was sent to the incorrect address.  Thereafter in March 2013, the RO sent a letter to the correct address requesting:  verification of all periods of service, specifically notations of which dates corresponded to active duty and which corresponded to ACDUTRA; the soldier detailed summary report, which provides a daily breakdown of service; and a complete copy of the Veteran's service personnel records.  The RO obtained the service personnel records and verification of periods of service.  The Board finds that there has been substantial compliance with the November 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Applicable Law

I. Active Military Service and "Veteran" Status

Service connection may only be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  The term "active military, naval, or air service," includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from myocardial infarction or cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6.  

Periods of civilian employment for the National Guard do not qualify as periods of active military service.  Venturella v. Gober, 10 Vet. App. 340 (1997).

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  Members of the National Guard only serve the federal military when they are formally called into the military service of the United States, and at all other times National Guard members serve solely as members of the State militia under the command of a state governor.  Allen v. Nicholson, 21 Vet. App. 54 (2007). 

Thus, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman either (1) must have been ordered into Federal service by the President of the United States, or (2) must have performed full-time duty under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  10 U.S.C. § 12401 (West 2014), i.e. been on a period of ACDUTRA or, in some circumstances, INACDUTRA.

"Veteran" status may be established based upon a prior period of active service.

II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 313   (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253   (1999); Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd per curiam, 78 F.3d 604   (Fed. Cir. 1996) (table). 

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009) (citing 38 U.S.C.A. § 5107(a)).  In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

III.  Presumption of Soundness

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

Accordingly, if no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

The presumption of soundness does not apply if an entrance examination was not performed contemporaneous to a period of ACDUTRA or INACDUTRA, because "[i]n the absence of such an [entrance] examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based."  Smith v. Shinseki, 24 Vet. App. 40 (2010). 

Moreover, the presumption of aggravation is not applicable to a period of ACDUTRA or INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  Rather, the claimant bears the burden of proof in establishing aggravation.  Donnellan v. Shinseki, 24 Vet. App. 167, 174-75, (2010).  In the context of periods of ACDUTRA or INACDUTRA, "the term 'aggravated' . . . means that in order for a claimant to have active service that qualifies him to be a 'veteran,' the evidence must establish that during his period of active duty for training, he experienced a permanent increase in disability beyond the natural progress of that disease or injury.  The claimant, rather than VA, bears the burden of proof in establishing both that (1) "the preexisting disability worsened in service" and (2) "that such worsening was beyond the natural progression of the disease." The presumption of aggravation does not apply in the case of a claimant without "veteran" status, but "the benefit of the doubt standard applies to the question of veteran status."  Donnellan, 24 Vet. App. at 174-75.

IV.  Lay Evidence and Weight of Evidence

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2015).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

Analysis

The appellant has "Veteran" status based on periods of prior service from June 1970 to March 1974, from December 1993 to February 1994, and from December 3, 1994 to December 30, 1994.  He has a current diagnosis of sleep apnea.  See June 2010 VA treatment record.  The resolution of this case will depend on whether the in-service element for service connection is met.   The Veteran contends that his obstructive sleep apnea was diagnosed in either August 2007 or November 2007.  See July 2008 claim and July 2009 Statement in Support of the Claim.  

The Veteran's service records reflect that the Veteran reported a diagnosis of obstructive sleep apnea from a private physician in late 2007.  In September 2007, the Veteran reported having a sleep apnea appointment later that month.  In December 2007, the Veteran reported receiving a diagnosis of sleep apnea and that he had begun using a CPAP machine.  A December 2007 memorandum from the Veteran's commanding officer recommended the Veteran be medically retired from his dual status position with the National Guard due to his medical condition which required the use of a CPAP machine.  There is a single unlabeled, undated medical record in the claims file, faxed in December 2007, assessing the Veteran as having obstructive sleep apnea that was well-controlled with the use of a CPAP machine.  One copy of this record has a faint handwritten note indicating it is from the private physician who originally diagnosed the Veteran with sleep apnea.  No additional medical records from this private physician are in the record, despite several invitations to the Veteran to submit this evidence or sign the (provided) relevant release form.  There are no medical records on file identifying a diagnosis date for obstructive sleep apnea. 

As a preliminary matter, the Board finds that the presumption of soundness is not applicable for any period of ACDUTRA.  For veterans who have achieved "veteran" status through a prior period of service - as in this case - and claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the Veteran has been contemporaneously "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  There are no thorough "entrance-like" examinations on record for the relevant period (i.e. 2007).  Therefore, the presumption of soundness does not apply to any of the Veteran's periods of ACDUTRA with regard to his sleep apnea claim.

A National Guardsman seeking service connection for a Guard-related injury or disease must establish that they either became disabled or died from a disease or injury incurred during a period of ACDUTRA, or became disabled or died from an injury incurred during a period of INACDUTRA. 38 C.F.R. § 3.6.  Sleep apnea is defined as "transient periods of cessation of breathing during sleep."  Dorland's Illustrated Medical Dictionary, 32nd Ed. (2012).  Sleep apnea is a disease, not an injury, and therefore it must be shown that such a condition either began during or was otherwise caused by a period of active duty or ACDUTRA.  See 38 U.S.C.A. § 101(24).  The record does not reflect that the Veteran was on active duty during the relevant time period (i.e. late 2007), thus the claim must be based on a period of ACDUTRA. 

None of the treatment records from the Veteran's Guard service show onset of obstructive sleep apnea during a period when the unit was called into federal service.  In addition, none of the records from the Veteran's Guard service show the onset of obstructive sleep apnea during a period of ACDUTRA or any signs or symptoms of it during such period.  There are no other documents, such as sick slips or line of duty investigations suggesting the onset or worsening of obstructive sleep apnea during a period of ACDUTRA.  While there are Guard records reflecting an evaluation of the Veteran's condition for the purposes of determining whether it would permit further Guard service, these do not reflect the view that it started or worsened during a period of ACDUTRA.

The Veteran's post-retirement records indicate treatment for obstructive sleep apnea.  VA treatment records reflect that the Veteran was suspected of having untreated sleep apnea as early as June 2010.  Eventually, the Veteran was referred to the sleep medicine unit due to symptoms of snoring, witnessed apneas, and excessive daytime sleepiness in September 2012.  VA treatment records indicate the Veteran had a sleep study in November 2012 which resulted in a diagnosis of mild sleep apnea and prescribed the use of a CPAP machine.  These post-service records do not provide a nexus opinion stating that the Veteran's currently diagnosed obstructive sleep apnea had its onset during a period of ACDUTRA. 

The Board notes that the Veteran does not contend that his sleep apnea had its onset specifically during a period of ACDUTRA or on active duty.  The Veteran asserts he was diagnosed with sleep apnea concurrent with his very long service with the National Guard and that he was medically retired from his position with the Guard due to use of a CPAP machine.  However, service connection is not available for conditions that had their onset during the entire period of National Guard service.  Instead, the law specifically requires that a disease such as sleep apnea have its onset during a period of active duty or ACDUTRA.  In this case, there is no record of a diagnosis of obstructive sleep apnea during a period of ACDUTRA or during a period of active duty, which is a necessary requirement of the Veteran's service connection claim. 

In short, there is no medical evidence of record showing that the Veteran's currently diagnosed obstructive sleep apnea had its onset during active duty or ACDUTRA, or is otherwise related to active service.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for obstructive sleep apnea is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


